Citation Nr: 0212869	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and her grandson



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1945.  He died in April 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter to 
the RO in June 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.

In her VA Form 9 submitted in March 2000, the appellant 
stated that the veteran did not smoke cigarettes until active 
service, and that she should receive benefits.  The appellant 
is notified that a veteran's death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  See 38 U.S.C.A. 
§ 1103.  However, if the appellant chooses to pursue a claim 
of service connection for the cause of the veteran's death, 
as due to tobacco use or nicotine dependence, she should 
submit such a claim to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in April 1998 of lung cancer.

3.  The record contains no competent evidence that VA medical 
treatment caused or hastened the veteran's death.

4.  The record contains no competent evidence that the 
veteran's death was due to failure to diagnose, negligence, 
or other fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.312, 3.358 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
her claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  In the present case, 
the appellant was informed on several occasions of the 
evidence needed to substantiate her claim and provided an 
opportunity to submit such evidence.  See 38 U.S.C. § 5103A.  
In a rating decision dated January 2000, the appellant was 
informed of the basis for the denial of her claim and of the 
evidence necessary to substantiate that claim.  In a 
Statement of the Case issued in March 2000 and Supplemental 
Statements of the Case issued in August 2000 and September 
2001, the RO notified the appellant of all regulations 
pertinent to her claim, informed her of the reasons for the 
denial, and provided her additional opportunities to present 
evidence and argument in support of her claim.  

In addition, the appellant was informed of the enactment of 
the VCAA in the June 2001 Board remand.  The Statement of the 
Case and the Supplemental Statements of the Case informed the 
appellant of which evidence the RO had obtained, and of which 
evidence she must obtain in order to substantiate her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
a result, the appellant submitted numerous statements and 
copies of medical records, and presented testimony at 
personal hearings.  Accordingly, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, related letters, and prior Board 
remand provided to the appellant specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute.  These 
documents clearly notified the appellant of the evidence 
necessary to substantiate her claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The RO 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining the relevant VA medical records.  The 
RO also considered private medical reports and lay statements 
submitted by the appellant.  The appellant presented 
testimony at hearings before the Board and the RO.  Finally, 
the RO complied with the Board's remand instructions and 
obtained a VA medical opinion.  Therefore, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
this claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The appellant alleges that the VA physicians were negligent 
because they failed to diagnose and treat the veteran's lung 
cancer in a timely manner.  She also contends that the 
physicians were negligent because they did not inform the 
veteran or his family of the presence of the lung cancer.

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991).  When a veteran suffers death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2001). 

For claims filed on or after October 1, 1997, as in the 
present case, the appellant must show that the VA treatment 
in question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

A recent VA General Counsel opinion also holds that benefits 
may be paid under 38 U.S.C.A. § 1151 for death that is 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment.  The death 
due to a preexisting condition may be viewed as occurring 
"as a result of" the VA treatment only if a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment.  In addition, it must 
be shown that the veteran's death would probably have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001.

The Certificate of Death shows that the veteran died in April 
1998 of cardiorespiratory arrest due to lung cancer.  At the 
time of his death, the veteran was service connected for 
schizophrenia and assigned a 50 percent disability rating.  

The relevant VA clinical records show that the veteran was 
followed for chronic leukocytosis from December 1992 through 
June 1993.  In June 1993, it was noted that the veteran had 
no lymphadenopathy and that the cause was likely a chronic 
inflammatory disorder, chronic infection, or familial cause.  
In July 1993, the veteran reported smoking a pack of 
cigarettes per day for 50 years.  An October 1993 respiratory 
examination found mild chronic obstructive pulmonary disease 
and the veteran was also assessed with tobacco abuse.  

A chest x-ray performed in October 1993 showed a vague 
density in the right mid lung that could represent a patchy 
infiltrate.  A follow-up later in the month found no active 
disease.  A December 1993 chest x-ray found no acute disease 
or change.  Minimal scarring was present in the right upper 
lobe periphery.

The veteran presented with complaint of blood in his sputum 
from August through October 1994.  In August 1994, a chest x-
ray showed a right mid lung density of unknown etiology.  A 
CT scan or follow-up was recommended.  A chest x-ray 
performed in September 1994 revealed no significant change of 
the right lung density.  A November 1994 x-ray showed an 
increase in the size of the ill-defined right pulmonary 
density.  The CT scan was performed in November 1994.  It 
identified a slightly lobulated noncalcified pulmonary nodule 
in the right mid lung.  No significant hilar or mediastinal 
adenopathy was present. 

The veteran presented later in November 1994 with multiple 
physical complaints, including occurrence of blood in his 
sputum two months earlier.  It was noted that he was placed 
on the waiting list for admission for biopsy testing of the 
lung, but that he refused admission.  The veteran continued 
to be seen at the VA for other conditions, but made no 
further complaint of lung symptomatology until 1998.

Private medical records show that the veteran was admitted to 
Pineville Community Hospital in February 1998 for pneumonia.  
A chest x-ray revealed a large ill-defined patchy density 
within the right mid lung.  A follow-up x-ray later that 
month showed significant interval change of a cavitating 
lesion within the mid right lung with apparent right 
perihilar prominence.  Squamous cell carcinoma or lung 
abscess was the differential diagnosis.  A CT scan of the 
chest in March 1998 found a large cavitating lesion within 
the anterior segment of the right upper lobe with significant 
mediastinal and hilar lymphadenopathy.  The assessment was 
carcinoma.

In correspondence from Martin J. Mangan, M.D. dated May and 
December 1998, he stated that the veteran presented in 
February 1998 with coughing and chest pain.  A chest x-ray 
found pneumonia and a right lung lesion, and a CT scan in 
March 1998 confirmed a diagnosis of carcinoma.

In April 1998, the veteran presented at the VA emergency room 
with end stage lung cancer, metastatic to the liver and 
bones.  The x-ray report made findings consistent with 
malignancy.  The veteran's family requested medication, and 
refused admission or hospice care. 

The appellant and her daughter appeared at personal hearings 
before the RO and before the Board in May 2000 and February 
2001 respectively.  They contended that the VA failed to 
properly diagnose and treat the veteran's lung cancer, and 
therefore hastened his death.  Specifically, they claimed 
that a lung biopsy should have been performed at an earlier 
time.  They claimed that the VA medical professionals never 
recommended a biopsy, never informed them of the possibility 
of lung cancer, and never disclosed why the chest x-rays were 
being performed.  Neither they nor the veteran knew of the 
carcinoma until March 1998.

In July 2001, a VA medical specialist reviewed the claims 
file and medical records.  The specialist observed that the 
veteran had a vague right lung density in October 1993.  
There were no symptoms at that time and the x-ray was 
performed as part of an annual examination.  The veteran then 
underwent several more chest x-rays and was seen for coughing 
up of blood in August and September 1994.  When the CT scan 
was performed in November 1994, the veteran had no current 
symptoms.  At that time, there also was no hilar or 
mediastinal adenopathy.

At a follow-up visit in December 1994, the veteran refused a 
bronchoscopy for further evaluation of the nodule, and the 
veteran's daughter was present and aware of this refusal.  It 
was planned to schedule a biopsy, but the veteran did not 
appear for a January 1995 clinic appointment.  The veteran 
was referred to the primary care clinic in August 1996 for 
follow-up of hemoptysis.  However, between 1996 and 1998, 
there was no complaint of hemoptysis or respiratory symptoms.  
In February 1998, the veteran's daughter reported severe 
hemoptysis and coughing.  In April 1998, it was noted that a 
private doctor had diagnosed the veteran with lung cancer.  
The reviewing specialist noted that Dr. Magnan had diagnosed 
the lung cancer based on x-ray report and CT scan.  No tissue 
diagnosis had been made and there was no attempt to stage or 
treat the cancer.  

The medical specialist concluded that the veteran had 
advanced lung cancer at the time of his death.  The veteran 
had a right mid lung density since October 1993 that was 
appropriately followed with routine chest x-rays and a CT 
scan.  Tissue diagnosis was not accomplished because the 
veteran refused the procedure.  The cancer could not have 
been diagnosed at an early stage without a biopsy.  
Subsequently, the veteran had no symptoms to suggest an 
advancing malignancy.  Therefore, the specialist opined that 
treatment by VA did not in any way contribute to the 
hastening of the veteran's death.

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against an award of DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  The 
evidence of record fails to show that the veteran's death was 
caused or hastened by VA medical care.  In this regard, the 
record is devoid of any evidence of a causal relationship 
between VA treatment and the veteran's death, as well as any 
finding of negligence or other fault on the part of VA 
treatment providers.

The Board places much weight upon the opinion of the 
reviewing VA medical specialist.  This opinion was based upon 
a thorough review of the medical evidence of record.  The 
medical evidence essentially shows that the veteran was 
followed for a right lung lesion that did not exhibit 
symptoms or signs of carcinoma for several years.  In the 
absence of such indicators, the VA physicians reasonably did 
not diagnose or treat the lung lesion as carcinoma.  Notably, 
the veteran chose to not undergo further tissue testing that 
may have diagnosed the carcinoma.  The Board further observes 
that private physicians also did not diagnose the veteran 
until the carcinoma was at an advanced stage.

The reviewing specialist found that the VA physicians 
practiced within the acceptable medical standard of care and 
that the VA medical treatment in no way contributed to the 
veteran's death.  In short, no negligence or fault is 
suggested by a review of the VA treatment records.  While the 
appellant has provided testimony as to the inadequate 
treatment by VA, she has not described any medical opinion or 
other evidence that would confirm that the alleged inadequate 
treatment resulted in the veteran's death or was due to 
negligence or other fault on the part of VA.  Moreover, the 
appellant's own lay contentions do not constitute competent 
medical evidence, as she has not been shown to possess 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  Therefore, the appeal is denied. 


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.




_______________________________
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

